W6-/5
                                 ELECTRONIC RECORD




COA #14-13-00963-CR                                    OFFENSE: Aggravated Assault


STYLE: Garrick Ian Hastings v The State of Texas       COUNTY: Harris

                                                                        th
COA DISPOSITION: Affirmed                              TRIAL COURT: 208™ District Court


DATE: December 2, 2014     Publish: No                  TC CASE #: 1403750




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Garrick Ian Hastings v The State of Texas

CCA#


          PRO S£
FOR DISCRETIONARY REVIEW IN CCA IS:
                                     Petition      CCA Disposition:
                                                   DATE: _
                                                                         i*4_-/5
                                                   JUDGE:.

DATE: _    Oslao/-
              'doj&tr                              SIGNED:                    PC:

JUDGE:      A* [<*ypL^t^C^^-                       PUBLISH:                   DNP:




                                                                                     MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                             ELECTRONIC RECORD